                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEMETRIUS ROSS, et al.,                         )
                                                 )
                        Plaintiffs,              )
                                                 )
 vs.                                             )   Case No. 15-CV-309-SMY-MAB
                                                 )
 GREG GOSSETT, et al,                            )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Mark A. Beatty (Doc. 507), recommending that Plaintiff’s Motion to

Sever Claim as to Plaintiffs Williams, Chairs, and Turner (Doc. 462) be granted. No objections to

the Report have been filed. See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b)(2); SDIL-LR 73.1(b).

For the following reasons, Judge Beatty’s Report is ADOPTED.

       When neither timely nor specific objections are made, the Court need not conduct a de

novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the Court reviews

the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999).

The Court may then “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Beatty thoroughly discussed and supported his conclusion that Plaintiffs

Turner, Williams, and Chairs’ claims should be severed from this putative class action and that

their previously filed cases should be reinstated.   The Court finds no clear error with Judge

Beatty’s findings, analysis, or conclusions, and accordingly, adopts his Report and


                                           Page 1 of 2
Recommendation in its entirety.

       Accordingly, the following cases are hereby SEVERED from this action: Turner v. Spiller,

et al., 3:16-cv-131-SMY-MAB; Williams v. Mull, et al., 3:15-cv-523-SMY-MAB; and, Chairs v.

IDOC, et al., 3:15-cv-1359-SMY-MAB. The Clerk of Court is DIRECTED to file this Order in

those cases.

       IT IS SO ORDERED.

       DATED: March 25, 2019

                                                   s/ Staci M. Yandle
                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 2 of 2
